                Case 5:18-cr-00506-BLF Document 64 Filed 12/17/19 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          Katherine.Griffin@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. 5:18-CR-506-BLF-2
                                                     )
14           Plaintiff,                              )   UNITED STATES’ NOTICE OF INTENT NOT TO
                                                     )   SEEK THE DEATH PENALTY AS TO
15      v.                                           )   DEFENDANT KIRSTOPHER PURCELL
                                                     )
16   KRISTOPHER PURCELL,                             )
                                                     )
17           Defendant.                              )
                                                     )
18

19           The United States respectfully informs the Court that the Attorney General has authorized and
20 directed the United States Attorney’s Office for the Northern District of California not to seek the death

21 penalty against Kristopher Purcell.

22

23 DATED: December 17, 2019                                     Respectfully submitted,

24                                                              DAVID L. ANDERSON
                                                                United States Attorney
25

26
                                                                ______/s/__________________
27                                                              KATHERINE GRIFFIN
                                                                Assistant United States Attorney
28

     NOTICE TO THE COURT
     5:18-CR-506-BLF-2
